DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, including claims 1-6, 8-16 and 19-21, drawn to an implant in the reply filed on December 8, 2021 is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 8, 2021.
Applicant's election with traverse of Specie A: figures 1-8, including claims 1-3 and 19-21 in the reply filed on December 8, 2021 is acknowledged.  The traversal is on the ground(s) that the identified technical feature of “the stem being positioned offset from a center of the plate portion” that is shared among the embodiments A-C does make contribution over the identified prior art.  It is noted that Applicant does not show any errors with regard to identification of species A-C or the claims related to each identified species. Applicant’s argument with regard to the technical feature mentioned above being a ‘special technical feature’ that makes contribution over the prior art is not found persuasive because the combination of reference features appears to appropriately demonstrate the features of the claimed invention. A complete search and examination is not completed at time of a restriction. Additionally, Examiner agrees that claims 1-3 are generic.  The requirement is still deemed proper and is therefore made FINAL.
Claims 4-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected specie, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 8, 2021.
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS filed April 20, 2020 have been considered by the Examiner in the same manner as other documents in Office search files are considered by the Examiner while conducting a search of the prior art in a proper field of search.  See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iannotti U.S. patent no. 9,512,445 B2.
Regarding claim 1, for example including at least features of the embodiments depicted in figures 8, 15, 18 and 19C, Iannotti discloses an implant, comprising: a base member (102, 102A or the like) configured so as to be fully capable of being secured in bone (106) (see at least figure 18), the base member (102, 102A or the like) comprising a plate portion (102, 102A) and a stem (126 or the like) extending from the plate portion (102) (see at least figures 8, 15, 18 and 19C), the stem (126 or the like) being positioned offset (“eccentric”) from a center of the plate portion (e.g., see at least col. 3, lines 4-11 and 43-57; col. 4, lines 34-37 and 50-54; and col. 11, lines 10-37; etc.); an articulating member (100, 200, combined or separate 206 and/or 300A of figure 19, seq. or the like); and a coupling portion (including at least one of 132, seq. or the like and 226 or the like- see at least figure 19 and col. 12, lines 37-47 regarding option for coupling portion 226 or the like) for securing the base member (102) to the articulating member (100, 200, combined or separate 206 and/or 300A of figure 19, seq. or the like).
Regarding claim 2, Iannotti discloses the base member (102, 102A or the like) includes a projection (132, seq. or the like) extending away from a first side of the plate portion (e.g., figure 18, etc.) and the stem (126, seq. or the like) extending away from a second side of the plate portion (102) (e.g., figure 18, etc.).
Regarding claim 3, Iannotti discloses the articulating member (100, 200, combined or separate 206 and/or 300A of figure 19, seq. or the like) includes an outer surface (108 or the like), an interior surface (114, seq. or the like), and a cavity (118, seq. or the like) extending into the articulating member (100, 200 combined or separate 206 and/or 300A of figure 19, seq. or the like) from the interior surface (114, seq. or the like) (e.g., figures 8, 15, 17-19, etc.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Iannotti U.S. patent no. 9,512,445 B2 in view of Maroney et al. U.S. patent no. 7,431,736 B2 (“Maroney”) and further in view of Michelson U.S. patent no. 6,139,550.
Regarding claims 19-21, for example including at least features of the embodiments depicted in figures 8, 15, 18 and 19C, Iannotti discloses a shoulder implant (e.g., figures 8, 15, 18 and 19, etc.) comprising: a baseplate (102, seq. or the like) including a first side (120, seq. or the like) having a first [male] Morse taper (132, seq. or the like), the first Morse taper being offset (“eccentric”) from a center line of the baseplate (e.g., see at least figure 15; and col. 3, lines 47-50; col. 4, lines 11-17; col. 11, lines 53-57; and col. 12, lines 58-67, etc.), and second side (124, seq. or the like) having a post (126, seq. or the like), the post (126, seq. or the like) being offset (“eccentric”) from the center line of the baseplate (e.g., see at least col. 3, lines 4-11 and 43-57; col. 4, lines 34-37 and 50-54; and col. 11, lines 10-37; etc.); an articulating component (100, 200, combined or separate 206 and/or 300A of figure 19, seq. or the like) that attaches to the baseplate (102 or the like), the articulating component (100, 200, combined or separate 206 and/or 300A of figure 19, seq. or the like) including a second [female] Morse taper (118, seq. or the like), offset from a center of the articulating component (for example as shown at least in figure 19; and col. 10, lines 9-12), and a through hole (for extension of coupling portion 226 or the like) extending from a first ‘side’ of the articulating component to a second ‘side’ of the articulating component (e.g., figure 19; and col. 12, lines 37-46- note first and second ‘sides’ may be broadly interpreted as formed by portions of upper and lower halves of the component); and a fixation component (“threaded fastener”- not shown- e.g., figure 19; and col. 12, lines 37-46) engaging the through hole in the articulating component.
While Iannotti fairly suggests including an additional threaded fastener 226 or the like holding the baseplate and articulating component (e.g., figure 19), Iannotti is silent regarding features of the through hole aligned with a center of the second Morse taper, the through hole being threaded; and the fixation component, contained within a cavity of the baseplate by a spring and a cap, for engaging the through hole in the articulating component substantially as claimed.
In the same field of endeavor, namely bone implants, Maroney teaches a baseplate (including 26) with a taper feature for connection with taper 46 (figure 10) and an articulating component (42) that attaches to the baseplate (including 26), the articulating component (42) including a second taper feature (46) and a through hole (48) extending from a first side of the articulating component (42) to a second side of the articulating component (42) [including extension though first surface forming first side and second surface forming second side] and aligned with a center of the second taper feature (46), the through hole (48) being threaded (e.g., figures 10-11, etc.); and a fixation component (50 or the like), contained within a cavity of the baseplate for engaging the through hole in the articulating component (e.g., figures 10-11, etc.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try using an additional fixation component, such as a screw or the like, between the baseplate and articulating component that extends through a center of the second Morse taper of Iannotti, as taught and/or suggested by Maroney, in order to directly enhance and tighten the Morse taper coupling of any embodiment of Iannotti and ensure retention over the life of the implant with predictable results and a reasonable expectation of success.
Iannotti in view of Maroney, as applied above, is silent regarding the fixation component (i.e., screw or the like) is contained within the cavity of the baseplate by a spring and a cap, wherein the cap threadably engages a back of the baseplate and the spring applies a force on the fixation component toward the articulating component, substantially as claimed.
In the same field of endeavor, namely bone implants, in at least features of embodiments depicted in figures 91-94, Michelson teaches a fixation component (i.e., screw 2230 or the like) is contained within a cavity of a plate (figures 89, 92 and 94) by a spring (2270, 2220 or the like) and a cap (2260), wherein the cap (226) threadably engages a back of the baseplate (figures 91-94) and the spring (2270, 2220, or the like) applies a force on the fixation component for retaining and compressing the fixation component into its intended position.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try applying a retention force on the fixation component of Iannotti in view of Maroney using a spring and a cap, as taught and/or suggested by Michelson, wherein the cap threadably engages a back of the baseplate of Iannotti and the spring applies a force on the fixation component toward the articulating component in order to use a known means for optimizing screw component retention and reducing pullout over time with predictable results and a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dallmann U.S. patent no. 8,690,952 teaches a baseplate and articular component with features of the invention substantially as claimed (e.g., see at least figures).
Maroney et al. U.S. patent no. 7,527,631 teaches a baseplate and articular component with features of the invention substantially as claimed (e.g., see at least figures).
Stone et al. U.S. patent no. 6,942,699 teaches a baseplate and articular component with features of the invention substantially as claimed (e.g., see at least figures).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774